Camaj v Plassmann (2017 NY Slip Op 03473)





Camaj v Plassmann


2017 NY Slip Op 03473


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2015-02399
 (Index No. 6698/12)

[*1]Tony Camaj, respondent, 
vCollette Plassmann, appellant.


Serino MacKay & Berube, PLLC, Poughkeepsie, NY (Sarah E. Kelland of counsel), for appellant.
Handel & Carlini, LLP, Wappingers Falls, NY (Anthony C. Carlini, Jr., of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for defamation, the defendant appeals from a judgment of the Supreme Court, Dutchess County (Sproat, J.), entered February 4, 2015, which, upon an order of the same court dated July 31, 2014, granting the plaintiff's motion for summary judgment on the issue of liability, and upon a decision of the same court dated January 16, 2015, made after a nonjury trial on the issue of damages, is in favor of the plaintiff and against her in the total sum of $36,612.30.
ORDERED that the judgment is affirmed, with costs.
The Supreme Court granted the plaintiff's motion for summary judgment on the issue of liability, determining that the defendant had defamed the plaintiff by publishing false statements about him. After a nonjury trial on the issue of damages, the court determined that the plaintiff was entitled to compensatory damages in the principal sum of $25,000 and punitive damages in the sum of $10,000. In light of the nature of the defamatory statements, the fact that they were published to employees of the school district in which the plaintiff was employed and were repeated by students, and the evidence of the emotional distress caused to the plaintiff, the awards for compensatory and punitive damages were proper (see Yammine v DeVita, 43 AD3d 520; Liker v Weider, 41 AD3d 438).
BALKIN, J.P., AUSTIN, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court